After full consideration pursuant to rehearing granted and oral argument before us, we reach the conclusion that the disposition of the cause depends entirely on the force, effect and sufficiency of the evidence.
The chancellor rendered a full and comprehensive decree detailing his findings of fact and applying legal principles to those findings. The decree finds ample substantial support in the record and therefore should not be disturbed by the Appellate Court.
The decree should be, and is, affirmed.
So ordered.
TERRELL, C. J., and BROWN, BUFORD and THOMAS, J. J., concur.
  WHITFIELD and CHAPMAN, J. J., dissent. *Page 591